NUMBER 13-20-00440-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                    IN RE ANGELIC ROMO


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
     Before Chief Justice Contreras and Justices Longoria and Silva
                 Memorandum Opinion by Justice Longoria1

        Relator Angelic Romo seeks mandamus relief from the trial court’s order granting

the withdrawal and substitution of counsel in favor of real party in interest Samuel Suarez.

Relator contends that the trial court improperly granted the motion to withdraw Greg

Hokenson as counsel and allow substitute counsel absent a sufficient showing of good

cause and by failing to “consider whether foreseeable prejudice would result from Mr.



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
Hokenson’s continued representation of Real Party In Interest Magnum Oil Tools

International, Ltd. [(Magnum)] after withdrawal from his representation of [Suarez].” We

deny relator’s petition for mandamus relief.

                                     I.      MANDAMUS

       Mandamus relief is proper only to correct a clear abuse of discretion when there is

no adequate remedy by appeal. In re State, 355 S.W.3d 611, 613 (Tex. 2011) (orig.

proceeding). A trial court abuses its discretion when it reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law or if it fails to correctly

analyze or apply the law. In re Olshan Found. Repair Co., 328 S.W.3d 883, 888 (Tex.

2010) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). With respect to the resolution of factual issues or matters committed to the

trial court’s discretion, we may not substitute our judgment for that of the trial court unless

the relator establishes that the trial court could reasonably have reached only one

decision and that the trial court’s decision is arbitrary and unreasonable. In re Sanders,

153 S.W.3d 54, 56 (Tex. 2004) (orig. proceeding); Walker, 827 S.W.2d at 839–40. In

other words, we give deference to a trial court’s factual determinations that are supported

by evidence, but we review the trial court’s legal determinations de novo. In re Labatt

Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding).

       Absent extraordinary circumstances, mandamus will not issue unless the relator

lacks an adequate remedy by appeal. In re Van Waters & Rogers, Inc., 145 S.W.3d 203,

210–11 (Tex. 2004) (orig. proceeding) (citing Walker, 827 S.W.2d at 839). This

requirement “has no comprehensive definition.” In re Ford Motor Co., 165 S.W.3d 315,

317 (Tex. 2005) (orig. proceeding). Whether a clear abuse of discretion can be



                                               2
adequately remedied by appeal depends on a careful analysis of the costs and benefits

of interlocutory review. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008)

(orig. proceeding). As this balance depends heavily on circumstances, it must be guided

by analysis of principles rather than simple rules that treat cases as categories. Id.

       An appellate remedy is adequate when any benefits to mandamus review are

outweighed by the detriments. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex.

2004) (orig. proceeding). When the benefits outweigh the detriments, we must conduct

further analysis. Id. An appeal is inadequate for mandamus purposes when parties are in

danger of permanently losing substantial rights, such as when the appellate court would

not be able to cure the error, the party’s ability to present a viable claim or defense is

vitiated, or the error cannot be made part of the appellate record. Van Waters & Rogers,

Inc., 145 S.W.3d at 210–11; Walker, 827 S.W.2d at 843–44. An appellate court should

also consider whether mandamus will allow the court “to give needed and helpful direction

to the law that would otherwise prove elusive in appeals from final judgments” and

“whether mandamus will spare litigants and the public ‘the time and money utterly wasted

enduring eventual reversal of improperly conducted proceedings.’” In re Team Rocket,

L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding) (quoting Prudential, 148 S.W.3d

at 136).

                                    II.    DISCUSSION

       Relator brought a personal injury lawsuit for damages arising from a motor vehicle

accident, alleging negligence against Suarez, the driver of the other vehicle that collided

with relator, and vicarious liability against Suarez’s employer, Magnum. On September

12, 2019, a joint answer was filed on behalf of Suarez and Magnum by attorney Robert



                                             3
R. Stearns. On February 12, 2020, Hokenson, an attorney with the same firm as Stearns,

made an appearance and took over as lead counsel for Suarez and Magnum.

Subsequently, on September 3, 2020, attorneys Tracy Freeman and Stephen A. Hebert

from a different law firm filed “Samuel Suarez’s Motion to Withdraw and Substitute

Counsel,” seeking to have Hokenson removed as Suarez’s counsel and Freeman and

Hebert substituted. Hokenson’s representation of Magnum would continue. Relator

opposed the motion, arguing good cause had not been shown. See TEX. R. CIV. P. 10

(“An attorney may withdraw from representing a party only upon written motion for good

cause shown.”). Suarez and Magnum filed a joint reply to relator’s opposition, arguing

that Hokenson was not required to show good cause because professional considerations

required his withdrawal from representing Suarez. A hearing was held and the trial court

subsequently granted Suarez’s motion, allowing Hokenson to withdraw and substituting

Freeman and Hebert as Suarez’s counsel. This original proceeding ensued.

A.    Representation of Suarez

      As their attorney, Hokenson acts as a fiduciary to Suarez and Magnum, a

relationship characterized by “integrity and fidelity,” and which requires “most abundant

good faith,” absolute perfect candor, openness, and honesty, and the absence of any

concealment or deception. Goffney v. Rabson, 56 S.W.3d 186, 193 (Tex. App.—Houston

[14th Dist.] 2001, pet. denied) (quoting Kinzbach Tool Co. v. Corbett–Wallace Corp., 160

S.W.2d 509, 512 (Tex. 1942), and citing Perez v. Kirk & Carrigan, 822 S.W.2d 261, 263–

66 (Tex. App.—Corpus Christi–Edinburg 1991, writ denied)). This relationship and the

duties it imposes align with the additional duty, provided by the disciplinary rules, to

promptly withdraw from multiple representation if a conflict of interest arises. TEX.



                                           4
DISCIPLINARY RULES PROF’L CONDUCT R. 1.06(e). As the rules recognize, to protect the

duties he owes to his client, an attorney may not be able to reveal the circumstances of

such a conflict to the trial court. Id. R. 1.06(e), cmt. 3. And a trial court should not expect

or demand that he do so; to the contrary, judges have an obligation to enforce ethical

standards in our system of justice. See, e.g., TEX. CODE JUD. CONDUCT, Canon 1, reprinted

in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. B (“A judge should participate in

establishing, maintaining, and enforcing high standards of conduct . . ..”); Royston,

Rayzor, Vickery & Williams, LLP v. Lopez, 467 S.W.3d 494, 506–07 (Tex. 2015)

(Guzman, J., concurring) (noting that courts have been constitutionally and statutorily

charged with the “solemn duty” to promote and enforce ethical behavior by attorneys);

see also In re Reed, No. 02-18-00088-CV, 2018 WL 1974470, at *5 (Tex. App.—Fort

Worth Apr. 26, 2018, no pet.) (orig. proceeding) (holding that an attorney should be

allowed to withdraw where attorney believed there was a conflict of interest but did not

divulge the conflict to the trial court). The trial court, as the factfinder, was the sole judge

of credibility and was free to accept Hokenson’s assertions that he had cause to withdraw.

See, e.g., Scruggs v. Linn, 443 S.W.3d 373, 382 (Tex. App.—Houston [14th Dist.] 2014,

no pet.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005)); In re Marriage

of Harrison, 557 S.W.3d 99, 116 (Tex. App.—Houston [14th Dist.] 2018, pet. denied)

(holding that the trial court had not abused its discretion in granting attorney’s request to

withdraw where she represented a conflict had arisen that prevented her from ethically

representing a party but did not give any further information or detail regarding the

supposed conflict).




                                               5
      Accordingly, the trial court did not abuse its discretion in allowing Hokenson to

withdraw as counsel for Suarez. In re Marriage of Harrison, 557 S.w.3d at 116.

B.    Continued Representation of Magnum

      Relator contends that there would be a conflict of interest to allow Hokenson to

withdraw from representing Suarez, but to continue to represent Magnum. This issue is

not properly before this Court. Relator did not contest the representation of Magnum by

Hokenson, but rather Relator specifically contested the withdrawal of Hokenson from the

representation of Suarez, which we have already addressed. There was no motion to

disqualify Hokenson as counsel for Magnum, nor any order related to such

representation; the order before this Court relates to the withdrawal and substitution of

counsel for Suarez. See TEX. R. APP. P. 33.1.

                                  III.   CONCLUSION

      The Court, having examined and fully considered the amended petition for writ of

mandamus, the response, the reply, and the applicable law, is of the opinion that the

relator has failed to meet his burden to obtain mandamus relief. Accordingly, we deny the

petition for writ of mandamus.


                                                      NORA L. LONGORIA
                                                      Justice


Delivered and filed on the
29th day of March, 2021.




                                           6